Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  JESUS GONZALEZ,

                          Plaintiff,                                CASE NO.:
  v.

  BBG INVESTMENTS OF MIAMI, CORP. and
  109 BURGER JOINT, CORP.

                    Defendants.
  ___________________________________________/

                                             COMPLAINT

          Plaintiff, JESUS GONZALEZ (hereinafter “Plaintiff”), sues Defendants BBG

  INVESTMENTS OF MIAMI, CORP. and 109 BURGER JOINT, CORP. (hereinafter

  “Defendants”), for injunctive relief, attorneys’ fees and costs, including but not limited to

  disbursements, court expenses and fees, pursuant to 42 U.S.C. § 12181 et seq. (hereinafter

  “AMERICANS WITH DISABILITIES ACT” or “ADA”) and the ADA Accessibility Guidelines

  28 C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                       JURISDICTION AND VENUE

          1.      This is an action for declaratory and injunctive relief brought pursuant to Title III

  of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

  original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343.

          2.      Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 in that the

  transaction or occurrence giving rise to this lawsuit occurred in the Southern District of Florida.

                                             THE PARTIES

          3.      At all times material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age

  of 18 years, sui juris, and a resident of the State of Florida.
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 9



         4.      Plaintiff has at all material times suffered from a “qualified disability” under the

  ADA. Plaintiff has been diagnosed with paraplegia and uses a wheelchair for mobility purposes.

         5.      Defendant, BBG INVESTMENTS OF MIAMI, CORP., owns and operates reap

  property located at and known as 646 SW 109TH Avenue, Miami, Florida, which is the subject

  property.

         6.      Defendant, BBG INVESTMENTS OF MIAMI, CORP., owns and operates that

  certain place of public accommodation located at 646 SW 109TH Avenue, Miami, Florida, known

  as 109 BURGER JOINT, which is located upon the Subject property.

         7.      Defendant, known as 109 BURGER JOINT, CORP., leases and/or operates that

  certain place of public accommodation located at 646 SW 109th Avenue, Miami, Florida, known

  as 109 BURGER JOINT, which is located upon the Subject property.

         8.      Prior to the commencement of this action, Plaintiff personally visited the Subject

  Property; however, Plaintiff was denied full access to the facilities at the Subject Property, and/or

  any accommodations offered to the public therein, in that Plaintiff was restricted and limited by

  his disabilities, and therefore suffered an injury in fact. As of this filing, Plaintiff remains unable

  to visit and make full use of the Subject Property and continues to be discriminated against (and

  thus injured) by architectural barriers to access that remain at the Subject Property in violation of

  the ADA.

         9.      Plaintiff intends to return to the Subject Property after entry of an injunction in this

  case, and after compliance therewith by Defendants, in order to avail himself of the goods and

  services offered to the public therein.




                                                    2
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 3 of 9



             10.      All events giving rise to the instant action occurred in Miami, Florida. Venue is

  proper in the Southern District of Florida in that the Subject Property is located in the State of

  Florida, County of Miami-Dade.

                                                        COUNT I
                                                 VIOLATIONS OF THE ADA

             11.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

  forth herein.

             12.      On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

  § 12101, et seq.

             13.      Congress specifically found, inter alia, that:1

             a.       Some 43,000,000 Americans have one or more physical or mental disabilities, and

  this number is increasing as the population as a whole is growing older;

             b.       Historically, society has tended to isolate and segregate individuals with

  disabilities, and, despite some improvements, such forms of discrimination against individuals

  with disabilities continue to be a serious and pervasive social problem;

             c.       Discrimination against individuals with disabilities persists in such critical areas of

  employment, housing, public accommodations, education, transportation, communication,

  recreation, institutionalization, health services, voting, and access to public services;

             d.       Individuals with disabilities continually encounter various forms of discrimination,

  including outright intentional exclusion, the discriminatory effects of architectural, transportation,

  and communication barriers, overprotective rules and policies, failure to make modifications to

  existing facilities and practices, exclusionary qualification standards and criteria, segregation, and

  relegation to lesser service, programs, activities, benefits, jobs, or other opportunities; and,


  1
      42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                        3
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 4 of 9



          e.       The continuing existence of unfair and unnecessary discrimination and prejudice

  denies people with disabilities the opportunity to compete on an equal basis and to pursue those

  opportunities for which our free society is justifiably famous and costs the United States billions

  of dollars in unnecessary expenses resulting from dependency and non-productivity.

          14.      Congress explicitly set forth the purpose of the ADA; to wit:2

          (i)      Provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities;

          (ii)     Provide a clear, strong, consistent, enforceable standard addressing discrimination

  against individuals with disabilities; and,

          (iii)    Invoke the sweep of congressional authority, including the power to enforce the

  fourteenth amendment and to regulate commerce, in order to address the major areas of

  discrimination faced day-to-day by people with disabilities.

          15.      The congressional legislation gave places of public accommodation a time period

  of up to one and a half years from the enactment of the ADA to implement the requirements

  imposed by the ADA.

          16.      The effective date of Title III of the ADA was January 26, 1992 (or January 26,

  1993, if Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3

          17.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of Attorney General, promulgated federal regulations to implement the

  requirements of the ADA (the “ADAAG”).4




  2
    42 U.S.C. § 12101(b) (1) (2) and (4).
  3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).
  4
    29 C.F.R. Part 36.

                                                    4
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 5 of 9



             18.      Upon information and belief, the Subject Property has begun operations, and/or has

  undergone substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

  sufficient income to make readily achievable accessibility modifications.

             19.      Public accommodations were required to conform to these regulations by January

  26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000.00 or less).5

             20.      The Subject Property is legally required to be, but is not, in compliance with the

  ADA and ADAAG.

             21.      Such non-compliance includes but is not limited to the following:

                   a. Required accessible parking not provided within existing parking area at property.

                   b. Accessible route to establishment not provided as required. Accessible means of
                      egress not provided as required. The first of two entrances is inaccessible. Existing
                      step at the first of two entrances acts as a barrier to accessibility. Required ramp not
                      provided for step at the first of two entrances.

                   c. Required minimum maneuvering clearance not provided at door of the first of two
                      entrances. Non-compliant change in floor level within required maneuvering
                      clearance at door of the first of two entrances.

                   d. The second of two entrances is inaccessible. Existing step at the second of two
                      entrances acts as a barrier to accessibility. Required ramp not provided for step at
                      the second of two entrances.

                   e. Required minimum maneuvering clearance not provided at door of the second of
                      two entrances. Non-compliant change in floor level within required maneuvering
                      clearance at door of the second of two entrances.

                   f. Inaccessible dining tables. Required minimum knee and toe clearance not provided
                      at dining tables. A minimum percentage of existing dining tables required to be
                      accessible not provided.

                   g. Inaccessible bar. Non-compliant height of bar exceeds maximum height allowance.
                      Required minimum knee and toe clearance not provided at bar. Portion of bar
                      required to be accessible not provided.

  5
      42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                         5
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 6 of 9




               h. Inaccessible water closet in restroom. Required minimum clearance not provided
                  at water closet in restroom.

               i. Inaccessible lavatory in restroom. Required minimum knee and toe clearance not
                  provided at lavatory in restroom.

               j. Non-compliant height of lavatory in restroom exceeds maximum height allowance.

               k. Inaccessible mirror in restroom. Non-compliant mounted height of mirror in
                  restroom exceeds maximum height allowance.

         22.      This is not intended as a complete list of ADA and ADAAG violations at the

  Subject Property. Additional violations will be set forth within Plaintiff’s expert disclosures and

  report, following inspection made pursuant to Fed. R. Civ. P. 34.

         23.      Plaintiff was and is blocked by physical barriers to access at the Subject Property,

  dangerous conditions, and ADA violations, existing upon the Subject Property, including those

  specified above. These violations, which include but are not limited to those enumerated herein,

  prohibit Plaintiff from safely accessing the Subject Property, and/or the goods, services, facilities,

  privileges, advantages and/or accommodations offered therein.

         24.      Remediating the ADA and ADAAG violations set forth herein is both technically

  feasible and readily achievable.

         25.      Plaintiff intends to visit the Subject Property again in the future (upon Defendants’

  compliance with an Order of this Court requiring that Defendants remedy the subject ADA

  violations) in order to utilize all of the goods, services, facilities, privileges, advantages and/or

  accommodations offered at the Subject Property; however, in light of his disabilities, unless and

  until the Subject Property is brought into full compliance with the ADA and its implementing

  regulations, Plaintiff will remain unable to fully, properly, and safely access the Subject Property




                                                    6
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 7 of 9



  and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

  therein.

         26.     As a result of the foregoing, Defendants have discriminated against Plaintiff and

  others with disabilities, by denying access to, and full and equal enjoyment of, the goods, services,

  facilities, privileges, advantages and/or accommodations of the Subject Property. Defendants’

  discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

         27.     Moreover, Defendants will continue to discriminate against Plaintiff and others

  with disabilities unless and until it is compelled by this Court to remove all physical barriers upon

  the Subject Property which violate the ADA and ADAAG, including but not limited to those

  specifically set forth herein, and to make the Subject Property, accessible to and usable by persons

  with disabilities, including Plaintiff by making appropriate alternations to policies and procedures.

         28.     Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendants

  are required to remove the physical barriers, dangerous conditions, and ADA violations that exist

  upon the Subject Property, including but not limited to those set forth herein.

         29.     This Court is vested with authority to grant injunctive relief sought by Plaintiff,

  including entry of an Order requiring alteration and modification of the Subject Property, and/or

  alteration and modifications to Defendants’ policies and procedures, so as to make the Subject

  Property readily accessible to and useable by individuals with disabilities to the extent required by

  law.




                                                   7
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 8 of 9



            30.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action, and has agreed to pay counsel reasonable attorneys’ fees, costs, and

  litigation expenses, all of which are recoverable against the Defendants.6

                                          INJUNCTIVE RELIEF

            31.      Plaintiff will continue to experience unlawful discrimination because of

  Defendants’ failure to comply with the ADA.

            32.      Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to

  grant injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

  to alter the Subject Property so that they are made readily accessible to, and useable by, all

  individuals with disabilities, including Plaintiff, as required pursuant to the ADA, and closing the

  facilities until the requisite modifications are complete.

            33.      Therefore, injunctive relief is necessary to order Defendants to alter and modify

  their place of public accommodation, their policies, business practices, operations and procedures.

            34.      Injunctive relief is also necessary to make the Subject Property readily accessible

  and useable by Plaintiff in accordance with the ADA.

            WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

  severally, and requests the following injunctive and declaratory relief:

            a)       A declaration that the Subject Property owned, leased, operated, and/or controlled

  by Defendants is in violation of the ADA;

            b)       An Order requiring Defendants to evaluate and neutralize their policies, practices

  and procedures towards individuals with disabilities, for such reasonable time to allow the

  Defendants to undertake and complete corrective procedures to Subject Property;



  6
      42 U.S.C. §§ 12205, 12117

                                                      8
Case 1:19-cv-24677-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 9 of 9



         c)      An Order requiring Defendants to alter their facilities and amenities to make them

  accessible to and useable by individuals with disabilities as required pursuant to Title III of the

  ADA;

         d)      An Order issuing a permanent injunction ordering Defendants to close the Subject

  Property and cease all business until Defendants remove all violations under the ADA, including

  but not limited to the violations set forth herein;

         e)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

  associated with this action, in favor of the Plaintiff; and

         f)      For such other and further relief that this Court deems just, necessary and proper.

  DATED this 12th day of November, 2019.

                                                   Respectfully Submitted,

                                                   LAW OFFICES OF NOLAN KLEIN, P.A.
                                                   Attorneys for Plaintiff
                                                   5550 Glades Rd., Ste. 500
                                                   Boca Raton, FL 33431
                                                   PH: (954) 745-0588
                                                   FAX: (877) 253-1691

                                             By:     /s/ Hector V. Ramirez
                                                   HECTOR V. RAMIREZ, ESQUIRE
                                                   Florida Bar No. 484857
                                                   ramirez@nklegal.com
                                                   amy@nklegal.com




                                                        9
